                 Case 2:20-mj-00318-DJA Document 18
                                                 17 Filed 10/02/20 Page 1 of 5




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     KIMBERLY M. FRAYN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Telephone: 702.388.6336
 5   Kimberly.Frayn@usdoj.gov
     Attorneys for the United States
 6
                              UNITED STATES DISTRICT COURT
 7                                 DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,                           Case No.: 2:20-mj-318-DJA

 9                   Plaintiff,                          Stipulation to Extend Deadlines to
                                                         Conduct Preliminary Hearing and
10          v.                                           File Indictment (Third Request)

11   JOSUE GARCIA-RODRIGUEZ,
     aka JUAN PABLO MUNGIA-GARCIA,
12   aka JOSUE GARCIA CHAPO,

13                   Defendant.

14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

16   Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States

17   Attorney, counsel for the United States of America, and Nisha Brooks-Whittington,

18   Assistant Federal Public Defender, counsel for Defendant JOSUE GARCIA-

19   RODRIGUEZ, also known as Juan Pablo Mungia-Garcia, and Josue Garcia Chapo

20   (“Garcia” or “defendant”), that the Court schedule the preliminary hearing in this case for

21   no earlier than 60 days from the date of the filing of this stipulation. This request requires

22   that the Court extend two deadlines: (1) that a preliminary hearing be conducted within 14

23   days of a detained defendant’s initial appearance, see Fed. R. Crim. P. 5.1(c); and (2) that an

24
                  Case 2:20-mj-00318-DJA Document 18
                                                  17 Filed 10/02/20 Page 2 of 5




1    information or indictment be filed within 30 days of a defendant’s arrest, see 18 U.S.C.

2    § 3161(b).

3            This stipulation is entered into for the following reasons:

4            1.       The United States Attorney’s Office has developed an early disposition

5    program for immigration cases, authorized by the Attorney General pursuant to the

6    PROTECT ACT of 2003, Pub. L. 108-21.

7            2.       The early disposition program for immigration cases is designed to: (1) reduce

8    the number of hearings required in order to dispose of a criminal case; (2) avoid having

9    more cases added to the court’s trial calendar, while still discharging the government’s duty

10   to prosecute federal crimes; (3) reduce the amount of time between complaint and

11   sentencing; and (4) avoid adding significant time to the grand jury calendar to seek

12   indictments in immigration cases, which in turn reduces court costs.

13           3.       The defendant has accepted a plea offer in this case that requires defendant to

14   waive specific rights and hearings in exchange for “fast-track” downward departure under

15   USSG § 5K3.1. A change of plea hearing is presently set for October 23, 2020, at 10:30 a.m.

16           4.       Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the

17   preliminary hearing within a reasonable time, but no later than 14 days after the initial

18   appearance if the defendant is in custody . . . .”

19           5.       However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a

20   showing of good cause—taking into account the public interest in the prompt disposition of

21   criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more

22   times . . . .”

23           6.       Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny

24   information or indictment charging an individual with the commission of an offense shall be


                                                      2
                  Case 2:20-mj-00318-DJA Document 18
                                                  17 Filed 10/02/20 Page 3 of 5




1    filed within thirty days from the date on which such individual was arrested or served with a

2    summons in connection with such charges.”

3            7.       If the Court does not accept the defendant’s guilty plea, the defendant will

4    need additional time to review the discovery, investigate potential defenses, and finalize

5    preparations for the preliminary hearing. Accordingly, the parties jointly request that the

6    Court schedule the preliminary hearing in this case no sooner than 60 days from today’s

7    date.

8            8.       Defendant is in custody and agrees to the extension of the 14-day deadline

9    imposed by Rule 5.1(c) and waives any right to remedies under Rule 5.1(c) or 18 U.S.C.

10   § 3161(b), provided that the information or indictment is filed on or before the date ordered

11   pursuant to this stipulation .

12           9.       The parties agree to the extension of that deadline.

13           10.      This extension supports the public interest in the prompt disposition of

14   criminal cases by permitting defendant to enter into a plea agreement under the United

15   States Attorney’s Office’s fast-track program for § 1326 defendants.

16           11.      Accordingly, the additional time requested by this stipulation is allowed

17   under Federal Rule of Criminal Procedure 5.1(d).

18           12.      In addition, the parties stipulate and agree that the time between today and

19   the scheduled preliminary hearing is excludable in computing the time within which the

20   defendant must be indicted and the trial herein must commence pursuant to the Speedy

21   Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18 U.S.C.

22   § 3161(h)(7)(B)(i) and (iv).

23

24


                                                      3
              Case 2:20-mj-00318-DJA Document 18
                                              17 Filed 10/02/20 Page 4 of 5




1           13.    This is the third request for an extension of the deadlines by which to conduct

2    the preliminary hearing and to file an indictment.

3           DATED this 2nd day of October, 2020.

4                                               Respectfully submitted,

5                                               NICHOLAS A. TRUTANICH
                                                United States Attorney
6
      /s/Nisha Brooks-Whittington               /s/Kimberly M. Frayn
7     NISHA BROOKS_WHITTINGTON                  KIMBERLY M. FRAYN
      Assistant Federal Public Defender         Assistant United States Attorney
8     Counsel for Defendant
      Josue Garcia-Rodriguez
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                   4
                 Case 2:20-mj-00318-DJA Document 18
                                                 17 Filed 10/02/20 Page 5 of 5




1                       UNITED STATES DISTRICT COURT
2                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No.: 2:20-mj-318-DJA

4                    Plaintiff,                        [Proposed] Order on Stipulation to
                                                       Extend Deadlines to Conduct
5           v.                                         Preliminary Hearing and
                                                       File Indictment
6    JOSUE GARCIA-RODRIGUEZ,
     aka JUAN PABLO MUNGIA-GARCIA,
7    aka JOSUE GARCIA CHAPO,

8                    Defendant.

9

10          Based on the stipulation of counsel, good cause appearing, and the best interest of

11   justice being served; the time requested by this stipulation being excludable in computing

12   the time within which the defendant must be indicted and the trial herein must commence

13   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of

14   Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

15          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

16   on October 5, 2020 at the hour of 4:00 p.m. be vacated and continued to ___________  at the
                                                                             December 8, 2020

17   hour of _______.
              4:00 p.m.

18          DATED
           DATED   this2nd
                 this   ___day
                            dayofofOctober,
                                    October,2020.
                                            2020.

19

20                                               UNITED STATES MAGISTRATE JUDGE
21

22

23

24


                                                   5
